The appeal by the defendant is dismissed because she is not aggrieved by the judgment, which granted her complete relief by dismissing the only two causes of action asserted in the complaint (see CPLR 5511; Parochial Bus Sys. v Board of Educ. of City of N.Y., 60 NY2d 539, 544-545 [1983]; Roth v Michelson, 55 NY2d 278, 281 [1982]; Rorie v Woodmere Academy, 52 NY2d 200, 204 [1981]; Cherry v Koch, 126 AD2d 346, 348 [1987]).
Contrary to the plaintiff’s contention, under the circumstances of this case, the Supreme Court properly declined to *767direct partial specific performance of the subject option agreement (see SJSJ Southold Realty, LLC v Fraser, 33 AD3d 784 [2006]; cf. Bee Jay Indus. Corp. v Fina, 98 AD2d 738 [1983], affd 62 NY2d 851 [1984]). Fisher, J.E, Angiolillo, Dickerson and Belen, JJ., concur.